DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Kenney US 2,216,013.
Kenney discloses:
Claim 1, A gear-driven transmission (figure 1), with a transmission housing (6), comprising: a first driven gear (10) coaxially affixed to an inner driven shaft (11); a second driven gear (14) coaxially affixed to an outer driven shaft (15); and an assembly of multiple gears (8, 9, 12) rotatably fitted within the transmission housing and mechanically coupled with an engine drive shaft (7) for driving the inner driven 

Claim 2, a floating fore bearing set (unnumbered shown adjacent gear 14 in figure 1) rotatably and coaxially attached to the outer driven shaft; and a floating aft bearing set (unnumbered see wide pin bearing between shafts 11 and 15) rotatably and coaxially attached to the outer driven shaft at a position aft of the floating fore bearing set.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kenney US 2,216,013.

	Regarding claim 3, Kenney discloses: wherein the floating fore bearing set comprises ball bearings with a first width (see unnumbered bearings adjacent 14 in figure 1) and the floating aft bearing set comprises bearings with a second width (see unnumbered wide pin bearings between shafts 11 and 15).
Kenney discloses all of the claimed subject matter as described above. Kenney does not disclose that the aft bearings are “ball” bearings.

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kenney and provide ball bearings the purpose of utilizing low cost and low friction bearings.

Regarding claim 4, the device disclosed by Kenny includes wherein the first width is larger than the second width (see widths of fore and aft bearings in figure 1).

Regarding claim 5, Kenney discloses the claimed invention except for a ratio of the first width to the second width being 1.48:1.  It is old and well known that a bearings width affects its load capacity and stability.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a ratio of the first width to the second width of 1.48:1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898.  The examiner can normally be reached on Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658